Citation Nr: 0621973	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  02-15 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for disability resulting 
from trauma to the testes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel





REMAND

The veteran had active duty for training (ACDUTRA) from 
October 1956 to March 1957, and he served on active duty from 
February 1959 to February 1960.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from an 
August 2001 rating decision of the VA Regional Office (RO) in 
Muskogee, Oklahoma.  This case was remanded by the Board in 
September 2003 and August 2005.

The veteran was afforded a videoconference hearing in April 
2003 before a Veteran's Law Judge who has since left the 
Board.  Because regulation requires that a member of the 
Board who conducts a hearing also participate in the final 
determination of the claim, and because the Board member who 
conducted the 2003 hearing is no longer available, the 
veteran was offered the opportunity to appear at another 
hearing.  38 C.F.R. § 20.707 (2005).  This was done by letter 
from the Board dated in July 2006.  The appellant responded 
and has elected to appear at videoconference before another 
Veteran's Law Judge.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
videoconference hearing before a member 
of the Board.  He should be given 
opportunity to prepare.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

